Title: From Alexander Hamilton to Caleb Swan, 30 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir
New York October 30. 1799

I recur to your several letters of the 19 of September 5th. 22d and 25th of October.
The characters which have been brought into my view most prominently as proper for the Office of Deputy Pay Master General, within my command, are Major Huntington of the 13th Regiment and Capt Williamson of the Dragoons. I am well satisfied that each of these Gentlemen is qualified for and worthy of the trust. You are to make the election and ascertain the willingness to accept. I will only observe that if equally agreeable to you I had rather that a Captain than a field Officer should be taken from his corps for the purpose. Yet I am not strenuous on this point. But I am so that no time should be lost in making an appointment.
It is in my opinion most adviseable that there should be only one deputy Pay Master General to a distinct command—that is to say one to mine and one to General Pinckneys (there is already one to General Wilkinson’s) who ought to be an appendage of Head Quarters and who can easily arrange with detached stations. For Example—
A batalion is allotted to the lower posts on the Mississippi. There the Regimental Pay Master will have his station. Money can be remitted to him in this mode (viz.)—The Deputy Pay Master General (Capt Vance) can send him from time to time bills drawn by himself upon you in favour of the Regimental Pay Master who can indorse and negotiate them. The unity of operation will then be preserved under the check of the Superior. Similar expedients will answer every where.

The appointment of Regimental Pay Masters for the two Regiments of Artillerists and the Dragoons has naturally relieved you from the embarrassments you mention in your letter of the 5 of October.
Lt. House has been instructed under your direction to take charge of the Pay of the Infantry at Fort McHenry at Norfolk and at West Point. As to Niagara by an arrangement now making there will be there this Winter Two Companies of Infantry & half a company of Artillerists. The companies of Infantry which will include Lt. Vischers party will be incorporated in the first Regiment of infantry. The Pay Master of this Regiment will naturally be the organ of Payments to those Companies.
I am glad to learn from your letter of the 25 the measure which you had adopted for making Payment to the 8th. and 9th Regiments. But there is one sentence of your letter which gives me disquietude. Informing me that you are to send one of your Clerks, you add “By this mode I may expect a regular account of the money on such documents as the law and my instructions require at my hands.” It would seem from this that as to those Regiments to which you had not sent a Clerk (as the 6th 14. 15 &c) you intended to make the documents to which you allude a preliminary to the transmission of money. This, if so, is contrary to the expectation you gave me in a former letter and which announced to all the Regiments—namely that money for the arrears would be forwarded upon estimate. I hope I am mistaken as to your present plan—for I should be much dissatisfied to have been made the organ of any expectation which should not be fulfilled. This must not be the case.
The temporary departure from form is now & then indispensable & right. An officer at the head of an important branch of the Military service who should lay it down as an absolute rule never to deviate would produce inconveniences nearly as great as one who should entirely disregard system. An extraordinary responsibility must sometimes be assumed. And for reasons heretofore given the present is a proper case for assuming it.
With great consideration & esteem &c
